

115 S1466 IS: Wounded Warrior Research Enhancement Act
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1466IN THE SENATE OF THE UNITED STATESJune 28, 2017Mr. Durbin (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to award grants to fund research on orthotics and prosthetics,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Wounded Warrior Research Enhancement Act.
		2.Orthotic and
			 Prosthetic Research
 (a)PurposeThe purpose of the grants described in this section is to advance orthotic and prosthetic clinical care for members of the Armed Forces, veterans, and civilians who have undergone amputation, traumatic brain injury, and other serious physical injury as a result of combat or military experience.
			(b)Grants for
 research on patient outcomesThe Secretary of Defense shall award grants to persons to carry out research on the following:
 (1)The actions that can be taken to prevent amputation of limbs.
 (2)The point in the course of patient treatment during which orthotic and prosthetic intervention is most effective.
 (3)The orthotic interventions that are most effective in treating the physical effects of traumatic brain injury.
 (4)The patients that benefit most from particular orthotic and prosthetic technologies.
 (5)The orthotic and prosthetic services that best facilitate the return to active duty of members of the Armed Forces.
 (6)The effect of the aging process on the use of prosthetics, including—
 (A)increased skin breakdown;
 (B)loss of balance;
 (C)falls; and (D)other issues that arise during the aging process.
					(c)Grants on
 materials researchThe Secretary shall award grants to persons to carry out research on the following:
 (1)The improvement of existing materials used in orthotics and prosthetics for the purpose of improving quality of life and health outcomes for individuals with limb loss.
 (2)The development of new materials used in orthotics and prosthetics for the purpose of improving quality of life and health outcomes for individuals with limb loss.
				(d)Grants on
 technology researchThe Secretary shall award grants to persons to carry out research on the following:
 (1)The improvement of existing orthotic and prosthetic technology and devices for the purpose of improving quality of life and health outcomes for individuals with limb loss.
 (2)The development of new orthotic and prosthetic technology and devices for the purpose of improving quality of life and health outcomes for individuals with limb loss.
				(e)Request for
 proposalsA person seeking the award of a grant under this section shall submit to the Secretary an application therefor in the form and accompanied by such information as the Secretary shall require.
			(f)Award
			 requirements
				(1)Peer-reviewed
 proposalsGrants under this section may be awarded only for research that is peer-reviewed.
				(2)Competitive
 proceduresGrants under this section shall be awarded through competitive procedures.
				(g)Grant
 useA person awarded a grant under subsection (b), (c), or (d) shall use the grant amount to carry out the research described in the applicable subsection.
 (h)ReportsNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of Defense shall, in consultation with the Secretary of Veterans Affairs, veterans, community-based clinicians, and expert researchers in the field of orthotics and prosthetics, submit to Congress a report setting forth the following:
 (1)An agenda for orthotic and prosthetic research that identifies and prioritizes the most significant unanswered orthotic and prosthetic research questions pertinent to the provision of evidence-based clinical care to members of the Armed Forces, veterans, and civilians.
 (2)For each report after the initial report under this subsection—
 (A)a summary of how the grants awarded under subsection (b) are addressing the most significant orthotic and prosthetic needs; and
 (B)the progress made towards resolving orthotic and prosthetic challenges facing members of the Armed Forces and veterans.
					(i)Veteran
 definedIn this section, the term veteran has the meaning given that term in section 101 of title 38, United States Code.
			(j)Authorization
 of appropriationsThere is authorized to be appropriated for fiscal year 2018 for the Department of Defense for the Defense Health Program, $30,000,000 to carry out this section.